Citation Nr: 1032697	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  04-06 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Eligibility for death pension benefits as an adult helpless child 
of the Veteran.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The appellant in this case is the son of the Veteran, who had 
active service from November 1970 to June 1973.  The Veteran died 
in July 2000.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) located 
in Columbia, South Carolina.

In July 2005, the appellant testified at a Travel Board hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of the hearing is of record.

In December 2005, the Board remanded this matter for further 
development.  When the case was returned to the Board, it 
remanded it again in November 2009 for compliance with the 
December 2005 remand.  The case has been returned to the Board 
for further appellate review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board regrets that another remand is necessary in this case.  
There have been issues with VA being able to contact the Veteran.  
Multiple correspondence sent to the appellant has been returned 
as undeliverable throughout the appeal period.  

Most recently, VA sent the appellant a letter in November 2009, 
which was returned as undeliverable.  A February 2010 VA Form 21-
0820, Report of General Information, shows that VA had been 
unable to locate the appellant.  A VA employee noted she had 
called the phone number provided by the Social Security 
Administration with no answer.  She then listed the address that 
the Social Security Administration had of record.  In February 
2010, VA sent the appellant a letter at that address.  That 
letter was returned as undeliverable within one week.  That same 
month, VA completed another VA Form 21-0820, stating that it had 
been unable to locate the appellant and described the attempts to 
locate him.

In June 2010, VA sent the appellant a supplemental statement of 
the case to the address used in the February 2010 letter that had 
been returned as undeliverable.

Later that month, it appears VA spoke with the appellant and 
obtained a current address.  See VA Form 21-0820, dated June 18, 
2010.

While the record does not show that the June 2010 supplemental 
statement of the case was returned as undeliverable, the Board 
finds that a supplemental statement of the case must be sent to 
the address provided in the June 2010 VA Form 21-0820, as that is 
the address provided by the appellant.  This is the basis for the 
remand.

The appellant is informed that his case has been delayed 
significantly as a result of the failure to keep VA abreast of 
his current address.  Letters sent throughout 2007 were returned 
as undeliverable.  VA attempted to find the appellant during that 
time period and was unsuccessful.  The appellant was subsequently 
located in 2009-a two year delay.  Letters sent in 2009 were 
returned as undeliverable.



Accordingly, the case is REMANDED for the following action:

Send the appellant a supplemental statement 
of the case to the address provided in the 
June 2010 VA Form 21-0820.  A reasonable 
period of time for a response should be 
afforded.  Thereafter, the case should be 
returned to the Board for final appellate 
review, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


